Title: To James Madison from Jacob Crowninshield, 1 September 1806
From: Crowninshield, Jacob
To: Madison, James



Dear Sir
Salem 1st Septr. 1806.

It is only lately I recollected the promise I made to you at the moment of leaving Washington to hand you some remarks on the American trade to the British West Indies, and generally in relation to our commerce with England & her possessions.  Most certainly I did not intend to postpone the sketch I might make to the present late period.  My neglect is quite unpardonable.  The subject occurring to me within these few days I have made some desultory observations.  I now offer them to you in the crude state, in which they were conceived.  But I am almost ashamed of myself when I think so much time has elapsed since I engaged to write you on the subject.
I do not see that the British aggressions are likely to cease.  Every day some new capture is reported.  I hope G Britain will be disposed to change her system with regard to us.  She does not seem, to value, so highly as she ought, the advantages resulting from a Liberal intercourse with us.  If she pursues the present plan of depredation she will assuredly rouse the feelings of an injured country to that pitch of resentment which years of future good conduct will not obliterate.  It can not be that our partial non importation act has offended her.  Why did she not render us justice before it was passed.  If it injures her she must know upon what terms its repeal may be earned.  If compensation is not granted to us for our losses, & the unjust & novel principles she has assumed in regard to our commerce are not abandoned. I hope sincerely we will never consent to give up a single clause of the act.  I would rather prefer seeing it enforced with additions.  I feel confident of success if we remain firm to our purpose.
With respect to impressments we shall never secure our seamen until the flag itself is allowed to protect them.  It would be the most popular & valuable act of the administration could you induce G Britain to abandon the right she exercises in taking away the crews of our merchantvessels.  Hundreds of distressed families would rejoice, and the whole American people would spontaneously raise their voices in favour of their Government.
We build considerably upon Mr. Foxs moderation  I hope we shall not be deceived.  General professions are worth something, when sed in the sentiments of friendship, but I must confess, I should like very much to see some solid mark of the good intentions of England towards us.  Our commerce is bleeding.  We are suffering more than we ought.  Our patience, I speak now as a merchant, is almost worn out.  If G Britain means to treat us as an independent people, she will change her conduct.  If she does not, it is time she should be brot to a sense of her duty.  We can protect ourselves, & she knows it, but she counts upon our suffering, one would imagine, because we have suffered.  It is ardently hoped however that she will soon undeceive herself.
You will perceive a part of my observations have not an immediate bearing upon points in dispute with England.  But as they seemed to grow partly out of it. I did not refuse to forward you all the sheets, on which I had sketched any thing, & the trade of India generally being vastly important to the U. S. I have been more diffuse on that particular branch than might at first view seem necessary.  The W India commerce however from its proximity, & real importance required copious detail.  The whole is Submitted with great deference, & if it shou’d be of the slightest use I shall be highly gratified.  With great esteem & respect I am Dear Sir your Obedt. humble Servt

Jacob Crowninshield

